Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 18-20, 24-25, and 31, drawn to an integrated circuit to drive a plurality of fluid actuation devices, wherein the control logic is to disable at least the portion of the pulldown devices in response to a logic high signal on the first contact pad, wherein the control logic is to enable the pulldown device corresponding to the second contact pad in response to a logic low signal on the first contact pad and a logic high signal on the second contact pad, wherein the plurality of contact pads comprises a third contact pad, and wherein the control logic is to enable the pulldown device corresponding to the second contact pad and disable the pulldown device corresponding to the third contact pad in response to a logic low signal on the first contact pad and a logic high signal on the second contact pad.
Group II, claim(s) 21, 28, and 32, drawn to an integrated circuit to drive a plurality of fluid actuation devices, wherein each of the plurality of pulldown devices comprises a transistor electrically coupled to the corresponding contact pad to produce a target resistance in response to the corresponding pulldown device being enabled.
Group III, claim(s) 26-27 and 30, drawn to an integrated circuit to drive a plurality of fluid actuation devices, wherein the plurality of contact pads comprises a clock contact pad, a multipurpose .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The groups, as discussed above, clearly do not share the same special technical features.
The claims that are not included in the groups above are generic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853